Citation Nr: 1338739	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Aaron Bill, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision.  This matter was previously remanded in January 2012.  As will become apparent below, the first remand directive was not accomplished satisfactorily.  As such, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that his currently diagnosed hepatitis C disability is related to his time in service, specifically related to inoculations administered by air-gun injectors from inoculations in June 1977 and July 1977.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As well, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.

In the January 2012 remand directives, the Board specifically requested the Veteran be afforded a VA examination with an opinion that included a nexus opinion considering the Veteran's contention of infection related to air-gun injector inoculations and the likelihood that he contracted hepatitis C in this manner.  Here, the February 2012 examination was not adequate, as the examiner did not opine as to whether the Veteran's hepatitis C was at least as likely as not related to service or is otherwise etiologically linked to any in-service event, to include in-service blood transfusion, in-service inoculation with an air-gun injector, or in-service intravenous drug use.

VA has determined that the large majority of hepatitis C viral infections can be accounted for by known modes of transmission; however, transmission of the hepatitis C virus with air gun injectors is biologically plausible.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  Considering that the Veteran has presented an explanation which is biologically plausible indicating in-service exposure to the hepatitis C virus, it is concluded that there is at least some evidence suggesting that the Veteran's hepatitis C "may be associated with" active service, under the low threshold of McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Because the February 2012 VA examination is not adequate for the reasons detailed above, VA did not fulfill the January 2012 remand directive, and compliance with the remand is lacking; therefore, the Board is required to remand this matter to the RO for corrective action.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  If possible, request that the examiner who conducted the February 2012 VA examination review the claims file and provide an addendum medical opinion (another examination is not required).

If the February 2012 examiner is not available, obtain the requested opinion from another examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file should be made available to and reviewed by the examiner.


The examiner should offer the following opinion:

It is as least as likely as not (50 percent or greater degree of probability) that hepatitis C began during service or is otherwise etiologically linked to any in-service event, to include an in-service blood transfusion, in-service inoculation with an air-gun injector, or in-service intravenous drug use?

In providing an opinion, the VA examiner should include a full discussion of all modes of transmission and, if applicable, a rationale as to why the VA examiner believes the air-gun injector, blood transfusion, or intravenous drug use was or was not the source of the current hepatitis C.  A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for hepatitis C. If the benefits sought remain denied, the Veteran and his 
representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other evidence or argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


